Citation Nr: 1316128	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for shell fragment wound residuals involving Muscle Group V.  

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 until December 1969, with service in the republic of Vietnam.  For his service in the Republic of Vietnam, the Veteran was awarded the Purple Heart.  

These matters come before the Board of Veterans' Appeals on appeal from a July 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that in his December 2012 substantive appeal, the Veteran indicated his shell fragment wound residuals involving Muscle Group V have begun to impact his ability to work.  However, the Board notes that the Veteran is currently service connected for lung cancer due to exposure to herbicides which is evaluated as 100 percent disabling.  Therefore, as the Veteran is currently in receipt of a schedular 100 percent disability rating, the Board finds that an inference of the issue of total disability based on individual unemployability due to service-connected disabilities under Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted at this time within the facts and issues raised within this particularly case. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for shell fragment wound residuals involving. Muscle Groups XIV, the right thigh, and XXIII, the right neck, may have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this is not clear.  In this regard, the Board notes the 100% rating.  The Veteran may wish to withdraw, in writing, any additional claims.  In any event, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action, if needed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1. The Veteran's shell fragment wound residuals involving Muscle Group V are not severe as they were not caused by a high velocity missile, or large or multiple low velocity missiles, with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, inter-muscular binding and scarring, and do not manifest in loss of deep fascia or muscle substance, or soft flabby muscles in wound area.

2. The Veteran's shell fragment wound residuals, exit wound scar of the medial right midarm, have been objectively shown to be 6 centimeters long and manifested by tenderness to light touch and adherence to tissue. 

3. The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks but does not result in occupational and social impairment with reduced reliability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for shell fragment wound residuals involving Muscle Group V have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5305 (2012).

2. The criteria for a 10 percent disability rating for residuals of a shell fragment would, exit wound scar to the medial right midarm, have been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).

3. The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of Shell Fragment Wound Disability Rating

The Veteran seeks a rating in excess of 30 percent for his service-connected shell fragment wound residuals involving Muscle Group V, which has been rated under 38 C.F.R. § 4.73, DC 5305.  

Diagnostic Code 5305 applies to Muscle Group V, which encompasses the flexor muscles of the elbow: (1) biceps; (2) brachialis; (3) brachioradialis.  Their functions include elbow supination and flexion of the elbow.

Diagnostic Code 5303 provides for a 30 percent rating for moderately severe injuries; and a 40 percent rating for severe injuries.  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and the objective findings.  38 C.F.R. § 4.56(d).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

The Veteran was afforded a VA examination in April 2011.  At that time he reported tenderness over the scar and wound at his right elbow and arm from a shell fragment wound sustained while on active service.  He reported that the pain had gotten progressively worse since its onset and that he received no treatment and took no medication.  

On examination of Muscle Group V, on the right side, the Veteran was noted to have pain, increased fatigability, and weakness of the muscle.  There was no decreased coordination or uncertainty of movement and the Veteran did not report any flare-ups of muscle injury residuals.  Muscle strength was noted to be a 4.  December 2010 X-ray of the right elbow revealed minimal degenerative changes and small pieces of shrapnel were present.  The Veteran was noted to be employed fulltime as an automotive mechanic and he did not report missing any work in the 12 months prior to his examination as a result of his muscle injury.  

The examiner diagnosed a prior shell fragment wound involving Muscle Group V (right forearm), with residual pain, weakness, and fatigability.  The examiner noted that the Veteran also had shell fragment wounds to the right thigh and right side of his neck and that these wounds, combined with the wound to his right forearm caused significant effects on the Veteran's general occupation resulting in him being assigned different duties.  The examiner also noted that the muscle injury had severe effects on the Veteran's ability to engage in sports and exercise, moderate effects on his ability to perform chores and recreation activities, and mild effects on his ability to perform feeding, bathing, dressing, toileting, and grooming functions.  

The April 2011 VA examiner also conducted an examination of the Veteran's scars associated with the shell fragment wound to his right arm and Muscle Group V.  On examination the Veteran was noted to have two scars on his right arm.  The first scar, the entry point scar, was at his lateral right elbow and was linear and well healed.  It measured 1 centimeter long and 0.1 centimeter wide.  It was nontender and nonadherent.  The second scar, the exit point scar, was at his right medial midarm.  It was measured at 6 centimeters long and was found to be tender to light touch and adherent to tissue.  

In this case, the Board finds that a disability rating in excess of 30 percent for shell fragment wound residuals involving Muscle Group V is not warranted.  In this regard, the evidence fails to show that the Veteran had wide damage to muscle groups in the track of a missile.  The examination also failed to show moderate or extensive loss of deep fascia or muscle substance, or soft flabby muscle in the wound area.  There was also no evidence that the muscles did not swell or harden normally in contraction, that there was visible muscle atrophy, or that there was adaptive contraction of an opposing group of muscles.  While there was evidence of pain, weakness, fatigability, and decreased muscle strength, as well as evidence of pieces of shrapnel on X-ray, these findings are consistent with a moderately severe disability.  

Additionally, while the Veteran is noted to have an adherent exit wound scar, this alone is not enough to warrant a higher rating as the symptoms of the Veteran's disability, when considered as a whole, more nearly approximate a moderately severe disability.  Therefore, the Board will address the Veteran's right arm exit and entry wound scars separately below.  Consequently, the Board finds that an increased rating is not warranted for shell fragment wound residuals involving Muscle Group V under the applicable diagnostic criteria.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether a separate compensable rating should be assigned for either, or both, of the scars on the Veteran's right arm.  As noted above, on examination the entry wound scar at the lateral right elbow was found to be 1 centimeter in length and 0.1 centimeter wide, nontender, and nonadherent.  The exit wound scar at the medial right midarm was found to be 6 centimeters in length, tender to light touch, and adherent to tissue. 

Under Diagnostic Code 7804, 38 C.F.R. § 4.118, a 10 percent disability rating is warranted for one or two scars that are unstable or painful.  As the Veteran's exit wound scar at the medial right midarm was found to be tender to light touch, the Veteran meets the rating criteria for a compensable disability rating under Diagnostic Code 7804, despite the fact that the entry wound scar at the lateral right elbow was found to be nontender.  Therefore, the Board finds that a separate 10 percent disability rating is warranted for the exit wound scar only.  

The Board has considered rating the Veteran's right arm scars under other diagnostic codes applicable to scars of the body.  However, the objective evidence fails to show that the Veteran's right arm entry and exit wound scars meet the schedular criteria for the other applicable diagnostic codes (Diagnostic Code 7801 and 7802).  Therefore, a disability rating in excess of 10 percent for the Veteran's right arm exit wound scar or a separate compensable disability rating for the right arm entry wound scar is not warranted.  The Veteran's own statements regarding this scar would support such a finding. 

PTSD Disability Rating

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  His PTSD is currently evaluated as 30 percent disabling.  

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in April 2011.  At that time the Veteran denied any outpatient treatment or hospitalizations for a mental disorder.  He reported that he had been married for 40 years and that his relationship with his wife was "ok", but he reported some irritability with his wife at times.  He reported that he had good relationships with his 4 children and 8 grandchildren, but that he sometimes snapped at them and said things that he regretted later.  He denied having any close friends outside of his family.  He reported that he did not engage in any activities or leisure pursuits aside from watching television and seeing his children and grandchildren on the weekends.  He denied any history of suicide attempts.  He endorsed a history of violence and assaultiveness and reported a fight with another man at a Wal-Mart several years earlier.  He reported an alcohol use of about three days a week of roughly 12 alcoholic beverages per day and that he drank in order to calm down.  He reported that he did not like to be around crowds, which he attributed to his irritability.  He reported experiencing nightmares a few times a week and described episodes of hypervigilance related to nighttime noises.  He reported that he did not like to talk about his time in the Republic of Vietnam with his family because he did not want them to know what he had done while he was there.  The Veteran reported that he was employed as an automobile mechanic and he did not report any time lost in the past 12 months due to his PTSD.  

On mental status examination, the Veteran was found to be clean, neatly groomed, and appropriately and casually dressed.  His psychometer activity and speech were unremarkable.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was appropriate and full.  His mood was good.  He was unable to do the serial 7's or spell a word forward and backward.  He was oriented to person, time, and place.  His thought process and content were unremarkable, and he had no delusions or hallucinations.  He had average intelligence and understood both the outcome of his behavior and that he had a problem.  He was noted to have sleep impairment in the form of nightmares that awakened him an average of twice a week and he reported that he sometimes got up at night to investigate noises.  He was noted to have some inappropriate behavior in the form of irritability with mild verbal acting out and he did not interpret proverbs appropriately.  He had no obsessive/ritualistic behavior and did not have panic attacks.  There was no homicidal or suicidal ideation present and his impulse control was fair.  The Veteran was able to maintain minimal personal hygiene.  

After examination, the examiner found that the Veteran's PTSD symptoms were mild to moderate and were productive of occasional decrease in work efficiency and caused intermittent periods of inability to perform occupational tasks.  The examiner assigned a GAF score of 60, providing evidence against this claim.

The Veteran was afforded another VA examination in October 2012.  At that time he reported experiencing intrusive, trauma-related thoughts 2 to 3 times a week.  He reported that these thoughts caused elevated anxiety and depressed mood, and that he would isolate himself when these thoughts occurred.  He reported that since he had surgery on his lungs, he had become more nervous and was less able to cope with his anxiety.  He reported experiencing depressed mood approximately 4 days per week and occasional crying spells.  He reported that he experienced trauma dreams approximately once a week and would wake up screaming.  He estimated that he slept 6 to 7 hours per night with initial and middle insomnia.  He denied suicidal ideation.  He reported that he avoided stimuli associated with trauma and reported hypervigilance as the primary cause of his insomnia.  He reported that he generally got along well with his wife and that he had good relationships with his 4 children and 8 grandchildren.  He reported that he did not have any close friends outside of his family.  The Veteran reported that he had worked as an automotive mechanic until he had surgery for lung cancer in March 2012.  He reported that he drank approximately 6 beers over the course of each weekend and did not believe that alcohol was a significant problem for him.  

The examiner noted that the Veteran's PTSD symptoms included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran was noted to have symptoms of hypervigilance and irritability or angry outbursts, as well as difficulty falling or staying asleep.  The examiner also noted that the Veteran engaged in efforts to avoid thoughts, feelings, or conversations associated with his time in the Republic of Vietnam; as well as activities, places, and people that aroused any such recollections.  The Veteran was also noted to have a markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  The examiner stated that the Veteran's PTSD symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner assigned a GAF score of 55.  

Also of record is a June 2012 treatment record from the Huntington, West Virginia VA Medical Center, which shows the Veteran was seen for symptoms of depression and anxiety.  The Veteran reported that he was very nervous and easily startled since his lung cancer surgery two months before.  He reported that he was always worried the cancer would return and that he felt depressed that he could not do the things he used to do.  He reported that he had repeated and disturbing thoughts about his time in the Republic of Vietnam, including nightmares and flashbacks.  He reported that he avoided crowds and was easily startled.  He declined to discuss Vietnam.  He denied any suicidal ideation.  He reported that he used alcohol every other day and that he did not see that as being an issue.  

On mental status examination, the Veteran was oriented to person, time, and place.  He was not found to have any auditory or visual hallucinations.  He was well groomed, clean, and neat in appearance.  He made minimal eye contact.  His attitude was cooperative, his mood was depressed, and his affect was flat.  His thought content was normal, his judgment was logical, and his speech was normal and clear.  The Veteran was assigned a GAF score of 58 and prescribed anti-depressants.

The Board finds that a disability rating in excess of 30 percent for the Veteran's PTSD is not warranted.  In this regard, the Board notes that the April 2011 and October 2012 VA examination reports show the Veteran to have occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.

The medical evidence of record does indicate that the Veteran has some disturbance of motivation and mood and trouble maintaining social relationships; however, the record does not show that this has impacted the Veteran's ability to maintain good relationships with his spouse, children, and grandchildren, or, prior to his lung surgery in March 2012, to maintain his employment.  

While the April 2011 and October 2012 VA examination reports, and the June 2012 VA treatment record, noted several problems with the PTSD, when evaluating the extent of the PTSD, overall, at most, the examiners found that his PTSD was of mild to moderate severity, which is supported by the assigned GAF scores ranging from 55 to 60.  Furthermore, while the June 2012 VA treatment record and October 2012 VA examination do show an increase in the Veteran's symptoms of anxiety and depression, the record indicates that he attributed these symptoms to his lung cancer and related surgery.  Specifically, the June 2012 VA treatment record noted that the Veteran was worried his cancer would return and that he was depressed since his surgery as he was unable to do all the things he used to do.  The June 2012 VA treatment record and the October 2012 VA examination do not show that the Veteran's PTSD symptoms have increased to become productive of occupational and social impairment with reduced reliability and productivity.  Further, there is no evidence the Veteran suffers from circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty understanding complex commands; impaired judgment; or impaired abstract thinking.  

Consequently, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 30 percent.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's shell fragment wound residuals involving Muscle Group V, residual scars, and PTSD are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for any of these service-connected disabilities.  While the Board has no doubt that these disabilities cause the Veteran problems, these problems are addressed within the context of the Veteran's current disability ratings, to include the separate 10 percent disability rating assigned herein for the Veteran's right arm exit wound scar.  If the Veteran had no problems with these disabilities, there would be no bases for the current ratings.  Further, the Board notes that Veteran is currently in receipt of a schedular 100 percent disability rating for his service-connected lung cancer.  In sum, there is no indication that the average industrial impairment from the Veteran's shell fragment wound residuals involving Muscle Group V, residual scars, and PTSD would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is re-adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained pertinent VA treatment records and he was afforded VA medical examinations in April 2011 and October 2012.  The Board notes that in his December 2012 substantive appeal, the Veteran has asserted that his VA treatment records from the Huntington VA Medical Center were not reviewed.  However, upon review of the record, the Board finds that these records are associated with the claims file and were made available to, reviewed by, and considered by the VA examiner in conjunction with the October 2012 VA examination.  Therefore, the Board finds that proper development was conducted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 30 percent for shell fragment wound residuals involving Muscle Group V is denied. 

Entitlement to a separate compensable disability rating for shell fragment wound residuals, exit wound scar at the medial right arm, is granted.

Entitlement to a disability rating in excess of 30 percent for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


